         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 1 of 42



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


NATIONAL FAIR HOUSING ALLIANCE
1331 Pennsylvania Avenue NW, Suite 650
Washington, DC 20005,
                                                             Case No.
                        Plaintiff,

                        v.
                                                             COMPLAINT
EVOLVE, LLC
1375 Maryland Avenue NE, Unit H
Washington, DC 20002                                         Jury Trial Demanded


CHRISTOPHER SWANSON
1375 Maryland Avenue NE, Unit H
Washington, DC 20002,

                        Defendants.



                                     NATURE OF ACTION

       The National Fair Housing Alliance brings this action against Defendants Evolve, LLC,

and Christopher Swanson for declaratory, injunctive, and monetary relief from Defendant’s

unlawful housing discrimination in violation of the federal Fair Housing Act and D.C. Human

Rights Act.

       The District of Columbia has an affordable housing crisis, hitting low-income renters

hardest. For a lucky few, housing vouchers are a critical lifeline to affordable housing. But

vouchers are worthless if landlords refuse to accept them. Refusing to accept vouchers is not

only illegal in D.C., it has an unlawful disparate impact on Black and Hispanic renters and

female-headed households with children in the D.C. rental market.

       Evolve LLC, through its owner Christopher Swanson, is a landlord that refuses—as a


                                                 1
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 2 of 42



blanket policy—to accept housing vouchers. It publicly advertises “No section 8,” excludes

voucher holders by denying them appointments to view available units, and tells applicants, “We

don’t accept housing vouchers.” Evolve’s policies or practices violate an express prohibition

against voucher discrimination in the D.C. Human Rights Act, and have a disparate impact on

federally protected classes, in violation of the Fair Housing Act and D.C. Human Rights Act.

       Evolve’s policies or practices are especially egregious because its properties are located

in a high-opportunity neighborhood, characterized by high-performing schools, low poverty, and

low crime. As such, the neighborhood is a highly desirable neighborhood for using a voucher.

This high-opportunity neighborhood is adjacent to a concentration of low-opportunity

neighborhoods with low-performing schools, high poverty, and high crime. Evolve’s policies or

practices perpetuate segregation by propping up an arbitrary barrier beyond which low-income

communities of color and female-headed households with children are unwelcome. This is the

type of “artificial, arbitrary, and unnecessary” housing barrier contemplated by the Supreme

Court in Texas Department of Housing and Community Affairs v. Inclusive Communities Project,

Inc., 135 S.Ct. 2507, 2522 (2015) (affirming disparate impact as a cognizable legal theory).

Evolve’s policies or practices have an adverse and disproportionate impact on protected classes,

perpetuate racial segregation, and undermine the federal voucher program.



                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter under 42 U.S.C. § 3613(a) and 28

 U.S.C. § 1343, and supplemental jurisdiction over the D.C. law claims because they are related

 to Plaintiff’s federal claims and share a common nucleus of operative facts. 28 U.S.C. § 1367.

        2.      Venue is proper under 28 U.S.C. § 1391(b) because Defendants reside and




                                                2
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 3 of 42



    conduct business in, and the events giving rise to the claims occurred in, the District of

    Columbia.

                                               PARTIES

           3.      Plaintiff, the National Fair Housing Alliance (“Alliance”), is a nonprofit public

    service organization incorporated under the laws of the Commonwealth of Virginia with its

    principal place of business in Washington, D.C. Its mission is to carry out the dual objectives of

    the Fair Housing Act, ending housing discrimination and promoting residential integration. It

    pursues its mission through public education and outreach, leadership and member training,

    policy advocacy, community development, investigation of fair housing violations, and

    enforcement of fair housing laws.

           4.      Defendant Evolve, LLC (“Evolve”) is a privately owned company headquartered

    and operating in Washington, D.C. that acquires, develops, markets, and leases multifamily

    residential properties. It is a limited liability company registered with the District of Columbia.1

    Its properties are located in the Capitol Hill neighborhood.

           5.      Defendant Christopher Swanson is a co-owner and member of Defendant Evolve

    LLC who conducts business in the District of Columbia.




1
 The publicly accessible records available on the D.C. Department of Consumer and Regulatory
Affairs online database do not enumerate Evolve, LLC’s members. For purposes of this action,
Plaintiff pleads federal question jurisdiction, not diversity jurisdiction.


                                                    3
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 4 of 42



                                     FACTUAL ALLEGATIONS

                             Housing Choice Voucher Program (Section 8)

           6.      The Housing Choice Voucher program is the federal government’s flagship

    housing program for extremely low-income families, the elderly, and individuals with

    disabilities.2 Congress originally established it as the Section 8 Existing Housing Program.3 For

    ease of reference, this Complaint refers to Housing Choice Vouchers as “Section 8 vouchers.”

           7.     The U.S. Department of Housing and Urban Development (“HUD”) provides

    Section 8 voucher funding to local public housing authorities (“PHAs”), which administer the

    program locally.

           8.     To obtain a voucher, an applicant requests to be added to a waiting list, which is

    typically very long or closed. If selected from the waitlist, the voucher holder must locate a

    private landlord with an available rental unit in the local rental market. Finding a rental unit is

    perilous for most District voucher holders because the housing shortage makes it exceptionally

    difficult to find available units.4 Voucher discrimination exacerbates this problem, narrowing

    housing options and significantly reducing the likelihood that a voucher holder will find an

    eligible rental unit. This makes it more likely the voucher holder will become homeless.




2
  “Extremely low income” means “very low-income families whose incomes do not exceed the
higher of … the [federal poverty level] or 30 percent of the median family income for the area.”
42 U.S.C. § 1437a(b)(2)(C); see also 79 Fed. Reg. 35,940 (June 25, 2014). In 2018, the federal
poverty level for a four-person family in Washington, D.C. was an annual household income of
$25,100 or less. 83 Fed. Reg. 2642 (Jan. 18, 2018).
3
  Housing and Community Development Act of 1974, Pub. L. No. 93-383, Title II, § 201(a), 88
Stat. 633, 662–66, now codified at 42 U.S.C. § 1437f; see also 24 C.F.R. § 982.1 et seq.
4
  See, e.g., Jonathan Franklin, Affordable Housing Crisis Plagues D.C. Residents, Washington
Informer (May 9, 2018) https://washingtoninformer.com/affordable-housing-crisis-plagues-d-c-
residents/; Ally Schweitzer, There’s Already a Housing Crisis in the D.C. Area. Will Amazon
Make It Worse? WAMU (Nov. 14, 2018), available at https://wamu.org/story/18/11/14/theres-
already-a-housing-crisis-in-the-d-c-area-will-amazon-make-it-worse/.


                                                     4
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 5 of 42



    Voucher discrimination has the direct impact of increasing homelessness.

           9.     The Section 8 program makes rent affordable by fixing the family’s portion of

    rent to its household income. If a voucher household finds eligible housing, it pays a

    percentage—generally 30%—of its income to the landlord and the PHA pays the landlord the

    remaining market-value rent. For example, a low-income family with a monthly household

    income of $1,500 might pay $500 for an apartment with a market-rate rent of $1,200 per month,

    and the PHA would pay the remaining $700 to the landlord. In other words, a landlord receives

    the same amount of rent regardless of whether the tenant has a voucher.

           10.    By offering participants choices, the Section 8 voucher program is designed as a

    pathway from low-opportunity to high-opportunity neighborhoods. Designed this way, voucher

    holders are uniquely susceptible to source of income discrimination because they have the

    burden of finding a landlord willing to accept their voucher. This burden falls on individuals

    who often lack resources to enforce the laws, in the event they are aware voucher

    discrimination is illegal, and seek to vindicate their rights. A recent study shows approximately

    15% of District landlords illegally discriminate against voucher holders.5

           11.    Recognizing the critical role vouchers play in lifting poor—and almost

    exclusively Black and Hispanic—families out of extreme poverty, the District of Columbia

    outlawed source of income discrimination decades ago. D.C. Human Rights Act, D.C. Code

    § 2-1402.21(a) (since the original effective date in 1978).

           12.    By definition, “source of income” includes vouchers. Id. § 2-1402.21(a), (e).




5
 Mary K. Cunningham et. al., A Pilot Study of Landlord Acceptance of Housing Choice
Vouchers (Sept. 2018) (commissioned by HUD), available at
https://www.huduser.gov/portal/pilot-study-landlord-acceptance-hcv.html.


                                                    5
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 6 of 42



                     D.C. Voucher Households are Disproportionately Non-White (99%)

           13.    According to the D.C. Housing Authority, 11,503 District households participate

    in the Section 8 voucher program.6

           14.    Voucher holders in the District are not representative of the general population.

    The District’s renter population is comprised of a plurality of races and ethnicities (47.5%

    Black, 34.5% White, 12.1% Hispanic, 5.9% other non-White). By contrast, voucher holders are

    99% non-White (92% Black, 4% Hispanic, 3% other non-White) and 1% White.7, 8 (Figures 1–

    3.)

           15.    Black renters comprise the vast majority of voucher holders. In 2016, nearly all

    voucher households were Black (92%), while less than one-half (47.5%) of all District renter

    households were Black.9 (Figures 1–2.)

           16.    Hispanic renters comprise the second-largest group of voucher holders. In 2016,

    4% of voucher households were Hispanic.10 (Figure 3.)

           17.    “Other” non-White renters comprise the third-largest group of voucher holders. In

    2016, 3% of voucher households were “other” non-White. (Figure 3.)

           18.    Finally, White renters comprise the smallest group of voucher holders. In 2016,

    only 1% of voucher households were White, despite that 34.5% of all District renter households




6
  HUD Data on the Characteristics of Voucher Holders for 1-Year 2016 in the District of
Columbia, available at https://www.huduser.gov/portal/datasets/assthsg.html.
7
  Exhibit 2, Table 1, Table 2.
8
  The term “White” refers to non-Hispanic White individuals, consistent with data from the U.S.
Census Bureau and HUD. This Complaint uses the term “Hispanic” because the relevant data
sources use this term. The Alliance acknowledges that some people prefer “Latino,” “Latina,” or
“Latinx.” This Complaint seeks to be inclusive and does not mean to exclude or otherwise
diminish the identity or experiences of any person or group through use of the term “Hispanic.”
9
  Exhibit 2, Table 1.
10
   Exhibit 2, Table 2.


                                                   6
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 7 of 42



 were White. (Figures 1–2.) 11

           19.   Voucher holders are almost exclusively Black or Hispanic. (Figure 3.)




11
     Exhibit 2, Table 2.


                                                 7
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 8 of 42



                        Figure 1.12                                    Figure 2.13

             All District Renters by Race                         District Voucher Renters by Race
     100%                                                  100%
                                                                       92%
     90%                                                   90%
     80%                                                   80%
     70%                                                   70%
     60%                                                   60%
                     47.5%
     50%                                                   50%
     40%                                 34.5%             40%
     30%                                                   30%
     20%                                                   20%
     10%                                                   10%
                                                                                         1%
      0%                                                    0%
                     Black               White                        Black             White




                        Figure 3.14                                    Figure 4.15

               District Voucher Renters                             District Voucher Renters
                 by Race or Ethnicity                                  by National Origin
                                                           5%
            92%                                                       4%
            Black                                          4%

                                                           4%

                                                           3%

                                                           3%

                                                           2%

                                                           2%
                                           1% White                                       1%
                                                           1%
                                         4% Hispanic
                                      3% Other             1%

                                                           0%
             Black    White   Hispanic     Other                    Hispanic             White




12
   Exhibit 2, Table 1.
13
   Id.
14
   Id; Exhibit 2, Table 2.
15
   Exhibit 2, Table 2.


                                                       8
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 9 of 42




       D.C. Voucher Households Are Disproportionately Female-Headed with Children

        20.      In the District, 13.46% of all renter households are female-headed with children,

but almost three times as many voucher households are female-headed with children (37%).16

(Figure 5.)

        21.      Fair housing laws prohibit discrimination on the basis of one protected class

(e.g. sex, meaning female-headed versus male-headed households, or familial status, meaning

households with or without children), but also prohibit discrimination based on the intersection

of two or more protected classes (e.g. sex and familial status). Liability may be established for

housing practices that discriminate at the intersection of multiple protected statuses.

        22.      Evolve’s discriminatory practices have a disproportionate impact on female-

headed households with children, who represent over one-third (37%) of voucher households.

Currently, 77% of voucher households are female-headed17 and 40% of voucher households have

children.18 The intersection of these two protected classes—female-headed households with

children—captures almost all of the voucher households with children and nearly half of all

female-headed voucher households. As such, Evolve’s refusal to rent to voucher holders grossly

and disproportionately affects female-headed households with children.




16
   Exhibit 2, Table 3.
17
   Exhibit 2, Table 4.
18
   Exhibit 2, Table 5.


                                                 9
           Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 10 of 42



                                              Figure 5.19

                                     Female-Headed Households with
                                         Children in the District
                              100%
                               90%
                               80%
                               70%
                               60%
                               50%
                                           37.0%
                               40%
                               30%
                                                              13.5%
                               20%
                               10%
                                0%
                                       Voucher Holders      All Renters




                               Defendants’ Discriminatory Practices

           23.     On April 10, 2017, the Alliance discovered a rental advertisement for Evolve’s

property, prompting the Alliance to take further action to investigate whether Evolve had a

policy or practice of discriminating against vouch holders or other protected classes and the full

extent of potential discriminatory conduct.

           24.     The investigation uncovered that Evolve discriminated against potential tenants

 based on source of income in at least three ways: (1) publishing discriminatory advertisements

 stating “No section 8,” (2) screening out voucher holders by asking applicants whether they use

 a voucher, then refusing to schedule apartment showings to voucher holders, and (3)

 unequivocally telling applicants, “we don’t accept housing vouchers.”

           25.     The investigation revealed that Defendants engaged in a continuing violation of



19
     Exhibit 2, Table 3.


                                                    10
       Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 11 of 42



the Fair Housing Act and D.C. Human Rights Act through a blanket policy or practice of

refusing to accept housing vouchers, carried out by Christopher Swanson in at least three ways.

       26.     Upon information and belief, Christopher Swanson personally established and

carried out Evolve’s policy or practice of refusing to accept Section 8 vouchers. Accordingly,

all references in this Complaint to Defendant’s Evolve’s policy or practice are also intended as

allegations that Christopher Swanson maintained the same policy or practice, and that Evolve

and Christopher Swanson were one in the same for all purposes relevant to this Complaint.

       27.     First, the Alliance uncovered a series of discriminatory advertisements. Two

examples are representative. One is an advertisement published on Evolve’s website,

www.evolvedc.com, which stated “No section 8.” (Figure 6.) The second is an advertisement

published on the popular website www.Craigslist.org for the Washington, D.C. metro area. That

advertisement featured the same language under the heading “Lease Terms”: “No section 8.”

(Figures 7–8.) The advertisement listed Defendant Christopher Swanson as the point of contact.

(Figure 8.)




                                              11
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 12 of 42



              Figure 6. Evolve Website: “No section 8”




                                12
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 13 of 42



     Figure 7. Craigslist.org Advertisement: “Lease Terms: No section 8”
                                 (Page 1 of 2)




                                 13
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 14 of 42



     Figure 8. Craigslist.org Advertisement: “Lease Terms: No section 8”
                                 (Page 2 of 2)




                                 14
        Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 15 of 42




        28.   Second, the investigation uncovered Evolve’s discriminatory screening process.

Evolve’s agents, including Christopher Swanson, referred applicants to its website to schedule

in-person apartment showings. There, an applicant can click “Schedule a Showing,” which

takes the applicant to a webform. The webform requires applicants to type information such as

name, phone number, email address, and preferred showing times into open fields. It also

requires the prospective tenant to answer several yes/no questions. Among the required

questions is: “Do you intend to use a Section 8 Voucher to pay your monthly rent?” (“the

Section 8 Question”). An applicant must answer the question using a drop-down menu with just

two options: “yes” or “no.” A prospective tenant cannot skip the question.

        29.   If an applicant answers “yes,” to the Section 8 Question, the webform

automatically denies showings and displays the message, “We’re sorry, but you do not meet one

or more of the requirements for the listing.”

        30.   If an applicant answers “no,” to the Section 8 Question and keeps all other

responses the same, the webform schedules and confirms a showing for the requested date. In

other words, the Section 8 Question is outcome-determinative. By simply switching the answer

to the Section 8 Question from “yes” to “no,” a prospective tenant can schedule a showing.



                                Results of Fair Housing Testing

        31.   Based on this evidence of discrimination, the Alliance initiated a formal

investigation and assigned fair housing “testers” to evaluate the nature and extent of Evolve’s




                                                15
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 16 of 42



 discriminatory policies and practices.20 Testing uncovered a series of admissions proving that

 Evolve has a blanket policy of refusing to accept vouchers.




20
   Fair housing “testing” is a common practice for documenting housing discrimination. Testers
are trained to pose as prospective renters, asking certain questions that are designed to reveal
unlawful discriminatory treatment. In this case, the testers attempted to apply for available units
in Defendants’ properties. The tests were conducted by (1) website, (2) telephone, and (3) in-
person. In this case, the objective was to determine if Defendants treated prospective tenants
differently depending on their membership in a protected class. Relevant here are race, national
origin, familial status (i.e. family with or without children), sex (i.e. female-headed household),
and source of income (i.e. voucher).


                                                 16
       Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 17 of 42



        32.   In June 2017, a tester posing as a Section 8 voucher holder attempted to schedule

an apartment viewing on Evolve’s website. The tester was unable to view—let alone rent—the

apartment because Evolve’s website would not allow a voucher holder to schedule an

appointment. Within minutes, another tester—this time posing as a non-voucher holder—tried

to schedule an appointment to view the same apartment. That tester provided the same

information as the previous tester, except she indicated that she would not use a Section 8

voucher. She was able to schedule a viewing and was shown the property. Finally, a third

tester—also posing as a non-voucher holder—was also able to use the webform to schedule a

showing.

        33.   In June 2017, a tester posing as a Section 8 voucher holder called the phone

number listed in Evolve’s advertisements. The tester spoke with Evolve’s agent, Defendant

Christopher Swanson. Swanson confirmed the apartment was available. The tester explained

that she had tried to schedule a showing on Evolve’s website, but she was unable. Swanson

asked the tester if she “intended to use a Section 8 voucher to pay [her] monthly rent?” The

tester responded affirmatively, to which Swanson said, “That’s what kicked you out. We don’t

accept housing vouchers.”

        34.   Shortly thereafter, Swanson represented that the apartment had been rented and

was no longer available.




                                               17
        Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 18 of 42



        35.   In February 2018, Evolve advertised another available apartment. A tester posing

as a voucher holder attempted to schedule an apartment viewing on Evolve’s website. Again,

the tester was unable to schedule a showing because the website would not schedule voucher

holders. The tester then called Christopher Swanson, who was listed as the point of contact in

the advertisement.. The tester described how she tried to schedule a showing but was denied.

Swanson asked the tester, “Do you pay rent with a Section 8 voucher?” The tester replied, “Yes,

I do.” Swanson responded, “We do not take section 8 vouchers. That’s probably the error you’re

getting…. That’s probably why it got kicked out.” The tester asked whether Evolve had any

available units for vouchers. Swanson said no.

        36.   Based on this evidence, in April 2018 the Alliance filed an administrative

complaint against Evolve with the D.C. Office of Human Rights (“D.C. OHR”), alleging source

of income discrimination in violation of the D.C. Human Rights Act of 1977 (“DCHRA”). D.C.

Code § 2-1402.21. (Case no. 19-155-H(N)). On April 8, 2019, the parties entered into a two-

week tolling agreement with regard to all claims in this Complaint. After unsuccessful

settlement negotiations, the Alliance withdrew its administrative complaint from the D.C. OHR

and filed this Complaint.

        37.   Evolve’s policy or practice of refusing to rent to Section 8 voucher holders

violates the DCHRA, D.C. Code § 2-1402.21, and has a disproportionately adverse effect on

prospective tenants based on race, national origin, sex, and familial status in violation of the

Fair Housing Act (“FHA”), 42 U.S.C. § 3604(a), (c) and the DCHRA, D.C. Code §§ 2-

1402.21(a), 2-1402.68.




                                                 18
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 19 of 42



                                         Harm to Plaintiff

       38.     Defendants’ actions have harmed the Alliance and the communities it serves.

Defendants’ illegal refusal to accept Section 8 vouchers frustrates the Alliance’s mission of

ensuring that all people have equal access to housing opportunities.

       39.     The Alliance has committed, is committing, and will continue to commit scarce

resources to identify and counsel potential renters impacted by Defendants’ unlawful

discriminatory policies or practices, investigate complaints, engage in education and outreach,

and develop and disseminate education materials to ameliorate the effects of Defendants’ against

Section 8 voucher households.

       40.     Beginning in spring 2017, and prior to the filing of this Complaint, the Alliance

diverted staff time and other scarce resources from regular activities in order to investigate and

counteract Defendants’ actions. But for Defendants’ policy or practice of refusing to accept

Section 8 vouchers, the Alliance could have focused its resources on previously scheduled

programming and activities. The Alliance was compelled to divert resources because

Defendants’ practices constitute unlawful discrimination on the basis of source of income, have a

disparate impact on several protected classes, and perpetuate residential segregation by propping

up an artificial barrier between low-opportunity and high-opportunity neighborhoods.

       41.     The Alliance devoted considerable staff time and resources to efforts to

identifying the nature and scope of Defendants’ discriminatory conduct. When the Alliance

uncovers evidence of discrimination, it is compelled to divert scarce resources to address the

discriminatory activity through public education and outreach, advocacy, training and consulting,

community development, and enforcement. Because it is not only necessary to remedy past

discrimination, but to take steps to prevent similar discrimination from occurring in the future,




                                                 19
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 20 of 42



the discrimination typically necessitates public outreach and education to counteract harms,

specifically directed at communities likely to have been affected by the discriminatory conduct.

       42.     Defendants’ discriminatory conduct frustrates the Alliance’s mission of ending

housing discrimination and promoting residential integration. Specifically, Defendants’ blanket

policy of rejecting voucher holders frustrates the Alliance’s mission by violating the federal and

District of Columbia fair housing laws that the Alliance seeks to enforce, undermining rather

than advancing equal housing opportunities by making fewer housing units available to all

District residents regardless of their protected class status, perpetuating residential segregation

instead of integrating residents, and imposing disproportionate injuries on the District’s low-

income Black and Hispanic renters as well as female-headed households with children. These

harms run counter to the Alliance’s central goals. Moreover, as detailed below, the Alliance

operates a security deposit assistance program, which is undermined by Defendants’ unlawful

voucher discrimination.

                              Scope of the Alliance’s Counteraction

       43.     To counteract Defendants’ discriminatory conduct, the Alliance devoted

considerable staff time and resources to identifying the nature and scope of Defendants’

discriminatory conduct and taking actions to mitigate its discriminatory impact. Prior to filing

this action, the Alliance devoted staff time, engaged in community outreach, and conducted a

public education campaign to raise awareness among voucher holders, landlords, and

policymakers. These counteraction activities are different from the regular, day-to-day activities

of the Alliance. They were carried out as a direct response to the Defendants’ discriminatory

practices. Each activity was contemporaneously documented in a central timekeeping system.

       44.     The following are representative examples of its counteraction activities:




                                                 20
           Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 21 of 42



          a.     Staff Time: The Alliance diverted staff time to researching the voucher program

                 and the impact of source of income discrimination in the District. This included

                 attending an income discrimination workshop on April 24, 2017, at the 16th

                 Annual Fair Housing Symposium. Since learning of Defendants’ actions in April

                 2017, Alliance staff members consistently diverted their time from other

                 responsibilities, such as developing partnerships and alliances with other

                 organizations, drafting grant proposals, carrying out grant-related activities, and

                 investigating alleged violations in other cities. Staff members also attended

                 training programs and reviewed training materials on collecting and analyzing

                 data necessary to investigate and document illegal practices like voucher

                 discrimination that have a disparate impact on protected classes.

          b.     Targeted Outreach to Organizations: Alliance staff members designed a

                 targeted outreach campaign to counteract Defendants’ discriminatory conduct

                 with a specific focus on voucher discrimination.21 First, Alliance staff members

                 devoted time to compiling a targeted list of D.C. nonprofits and agencies that

                 assist individuals with housing vouchers. Second, Alliance staff members

                 designed outreach materials addressing voucher discrimination that identified the

                 Alliance as a resource for reporting and combatting voucher discrimination.

                 Third, Alliance staff members conducted in-person outreach to over 80 District

                 locations to distribute information about housing discrimination, focusing on

                 source of income discrimination. Targeted locations included churches,

                 community centers, and nonprofits serving low-income District residents who



21
     See Exhibit 1.


                                                  21
 Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 22 of 42



     may have been affected by Defendants’ policy or practice of denying housing to

     voucher holders. At each of these organizations, Alliance staff members spoke to

     representatives about fair housing and identified the Alliance as a resource for

     reporting housing discrimination. Staff members conducted in-person outreach in

     shifts between July 28, 2017 and August 11, 2017. By August 7, 2017, staff

     members visited 65 targeted organizations. On August 11, 2017, staff members

     visited another 20 targeted organizations. As a result of this outreach, several

     organizations contacted the Alliance to request follow up trainings on housing

     discrimination and Spanish versions of flyers to distribute to their clients.

c.   Direct Public Education:

         i. Newsletters and PSAs: On August 3, 2017, the Alliance disseminated a

            Housing Choice Voucher advertisement to a community organization,

            ONE DC, for its monthly newsletter. ONE DC is an active community-

            development organization that addresses racial and economic inequality in

            the District. The Alliance later designed and placed a full-page public

            service announcement in the Washington, D.C. print edition of the Afro-

            American, a local weekly newspaper, beginning January 19, 2019. The

            newsletter advertisement and public service announcement were designed

            to educate the public about source of income discrimination. The

            advertisement was intended to reach renters who tried to rent from

            Defendants or might apply to Defendants in the future.

        ii. Public Presentations: On August 8, 2017, a staff member conducted a

            training on source of income discrimination at the Latino Economic




                                       22
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 23 of 42



           Development Center (“LEDC”). Many of LEDC’s clients have or seek

           housing assistance and are vulnerable to source of income discrimination.

       iii. Community Events: On August 18, 2017, three Alliance staff members

           attended a community event at Brookland Manor, an apartment building in

           Washington, D.C., where they provided information about housing

           discrimination to attendees. Prior to the event, staff members designed and

           planned public education materials to counteract the effects of

           Defendants’ source of income discrimination. Staff specifically

           disseminated a form about how to report source of income discrimination.

       iv. Online and Social Media Campaign: Beginning July 31, 2017, the

           Alliance published “Housing Voucher Discrimination in D.C.” content on

           its website. This information was provided to educate the general public—

           including landlords and tenants—about fair housing laws and source of

           income discrimination. The Alliance also posted a series of public service

           announcements across multiple social media platforms, including a series

           of awareness-raising posts on Facebook and Twitter.

       v. Inclusive Communities Grant Program: Defendants’ actions harm the

           Alliance’s program designed to support voucher holders. The Alliance

           operates a security deposit assistance program for D.C. residents in

           subsidized programs, including voucher holders. The Alliance’s assistance

           program is especially important for Section 8 voucher holders because the

           voucher program does not typically cover security deposits. The D.C.

           Housing Authority often refers voucher holders to the assistance program.




                                    23
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 24 of 42



          Defendants’ voucher discrimination harms the effectiveness of Plaintiff’s

          program, which is designed to enable participating residents to obtain safe,

          affordable housing and prevent homelessness.




                                   24
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 25 of 42



                                      CAUSES OF ACTION

                                           COUNT ONE

                        PERPETUATION OF RACIAL SEGREGATION

                         FAIR HOUSING ACT, 42 U.S.C. § 3601 et seq.


       45.     Plaintiff realleges and incorporates by reference all foregoing allegations.

       46.     The Fair Housing Act prohibits discriminatory conduct that perpetuates or

furthers segregation.

       47.     Defendants’ policy of refusing Section 8 vouchers has the effect of perpetuating

residential segregation by race in the District.

       48.     Defendants’ properties are “dwellings” within the meaning of the FHA because

they are buildings “occupied as, or designed or intended for occupancy as, a residence by one or

more families.” 42 U.S.C. § 3602(b).

       49.     FHA liability may be established based on either or both of two separate and

distinct theories of discriminatory effect: (1) a defendant’s policy or practice “perpetuates

segregated housing patterns” or (2) “actually or predictably results in a disparate impact on [a

protected class].” 24 C.F.R. § 100.500(a).22

       50.     Discriminatory intent is not required to establish liability. 24 C.F.R. § 100.500.

       51.     Defendants’ properties are located in majority-White, high-opportunity

neighborhoods adjacent to majority-Black, low-opportunity neighborhoods. The U.S. Census

Bureau records demographic statistics by census tracts, which are units of measure similar to

multi-block neighborhoods. In 2010, the census tract where Defendants’ relevant property was

located was 76% White.23




                                                   25
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 26 of 42



       52.     The Capitol Hill census tract where Defendants’ property is located is an

opportunity transition point for voucher holders, particularly those seeking to access less

segregated, high-opportunity neighborhoods. (Figure 9.) Almost all nearby census tracts to the

east of Defendants’ property were majority-Black.24 Defendants act as a gatekeeper of an

arbitrary barrier between these neighborhoods by denying renters with vouchers—who are 99%

non-White—the choice to move into a high-opportunity neighborhood to take advantage of the

well-documented benefits of living in a high-opportunity neighborhood.25 Defendants’ actions

perpetuate racial segregation in violation of the FHA by excluding voucher holders—who are

almost exclusively non-White renters. Congress passed the FHA to combat arbitrary barriers to

integrated housing. A decision, policy, or practice that perpetuates segregation in housing on the

basis of a protected class contravenes the FHA, 42 U.S.C. § 3604(a); 24 C.F.R. § 100.500(a).

       53.     By denying voucher holders—who are almost exclusively non-White—the

opportunity to use their voucher in a predominantly White and high-opportunity neighborhood,

Defendants’ policy or practice predictably and actually perpetuates racial segregation in violation

of the FHA, and undermines the voucher program.

       54.     Defendants’ policy or practice does not have a substantial, legitimate,



22
   See Robert G. Schwemm, Segregative-Effect Claims Under the Fair Housing Act, 20 N.Y.U. J.
LEGIS. & PUB. POL’Y 709 (2017).
23
   Census Tract No. 81.00 was 76% White, 15% Black, and 4.6% Hispanic. Neighborhood Info
DC, DC 2010 Tract Profile – Population: Tract 81.00, Urban Institute (August 16, 2017) (2010
Census Data), available at
https://www.neighborhoodinfodc.org/censustract10/Nbr_prof_trct121.html.
24
   For illustration, Census Tract No. 68.01 (closest to Defendants’ census tract) was 31% White,
62% Black, and 3.8% Hispanic. Census Tract 68.04 was just 2.5% White, 87% Black, and 8.6%
Hispanic. Census Tract 79.01 was 9.2% White, 87% Black, and 3% Hispanic. Neighborhood
Info DC, 2010 Census Tracts, Urban Institute (August 16, 2017) available at
https://www.neighborhoodinfodc.org/censustract10/census.html.
25
   See Raj Chetty et al., The Effects of Exposure to Better Neighborhoods on Children: New
Evidence from the Moving to Opportunity Experiment, HARVARD UNIV. (2016),


                                                26
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 27 of 42



nondiscriminatory objective. Even if its policy or practice were to have some business purpose,

less discriminatory alternatives are and have been available to Defendants to achieve those

objectives.

       55.     Defendants’ discriminatory behavior has frustrated Plaintiff’s mission by

perpetuating segregation. Additionally, Defendants’ actions have caused Plaintiff to divert

substantial time and resources from its usual activities to detecting, investigating, and

counteracting Defendants’ unlawful conduct. Moreover, Defendants’ actions have undermined

the effectiveness of Plaintiff’s tenant assistance programs. Accordingly, Plaintiff has been

injured by Defendants’ discriminatory conduct and has suffered damages as a result.

       56.     Defendants’ conduct was intentional, willful, and made in reckless disregard of

the known rights of others.




http://scholar.harvard.edu/files/hendren/files/mto_paper.pdf [http://perma.cc/9SUT-VTMN]; Raj
Chetty & Nathaniel Hendren, The Impacts of Neighborhoods on Intergenerational Mobility:
Childhood Exposure Effects and County-Level Estimates, HARVARD UNIV. (2015),
http://scholar.harvard.edu/files/hendren/files/nbhds_paper.pdf [http://perma.occ/976S-F2LR].


                                                 27
Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 28 of 42



            Figure 9. Racial Distribution by Census Tract




                                 28
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 29 of 42



                                          COUNT TWO

             DISPARATE IMPACT ON BASIS OF RACE OR COLOR
                    FAIR HOUSING ACT, 42 U.S.C. § 3601 et seq.
         D.C. HUMAN RIGHTS ACT OF 1977, D.C. Code § 2-1402.21(a)(1)


       57.     Plaintiff realleges and incorporates by reference all foregoing allegations.

       58.     Defendants’ exclusionary policy or practice unlawfully discriminates against

Black residents because its refusal to rent to people with Section 8 vouchers impacts Black

residents substantially more than White residents.

       59.     The FHA makes it unlawful to “refuse to sell or rent after the making of a bona

fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or

deny, a dwelling to any person because of race ….” 42 U.S.C. § 3604(a).

       60.     The FHA also makes it unlawful to “make, print, or publish, or cause to be made,

printed, or published any notice, statement, or advertisement, with respect to the sale or rental of

a dwelling that indicates any preference, limitation, or discrimination based on race ….” 42

U.S.C. § 3604(c).

       61.     FHA liability may be established based on either or both of two separate and

distinct theories of discriminatory effect: (1) a defendant’s policy or practice “perpetuates

segregated housing patterns” or (2) “actually or predictably results in a disparate impact on [an

FHA-protected group].” 24 C.F.R. § 100.500.

       62.     Under the DCHRA, it is “an unlawful discriminatory practice” to “refuse or fail to

initiate or conduct any transaction in real property” if such a practice is “wholly or partially…

based on the actual or perceived: race … of any individual.” D.C. Code § 2-1402.21(a)(1).




                                                 29
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 30 of 42



       63.     Under the “Effects Clause” of the DCHRA, D.C. Code § 2-1402.68, “despite the

absence of any intention to discriminate, practices are unlawful if they bear disproportionately on

a protected class and are not independently justified for some nondiscriminatory reason.” Gay

Rights Coalition of Georgetown Univ. Law Ctr. v. Georgetown Univ., 536 A.2d 1, 29 (D.C.

1987) (en banc).

       64.     Discriminatory intent is not required to establish liability under the FHA or under

the DCHRA. 24 C.F.R. § 100.500; Gay Rights Coalition, 536 A.2d at 29.

       65.     Defendants have a blanket policy of refusing to accept Section 8 vouchers.

       66.     Black households comprise a disproportionate number of voucher households.

While less than one-half (47.5%) of District renter households are Black, nearly all (92%) of

Section 8 voucher households are Black.26 In contrast, while one-third (34.5%) of District renter

households are White, almost none (1%) of Section 8 voucher households are White.27

       67.     A comparison of renters eligible for Section 8 vouchers demonstrates the

disparate impact on the basis of race or color. Out of all Black renters in D.C., 68.31% (53,493

out of 78,312) are eligible for vouchers, whereas only 16.31% (9,285 out of 56,959) of White

renters are eligible for vouchers.28 In other words, Defendants’ policy or practice of refusing to

accept Section 8 vouchers is 4.19 times as likely to adversely impact Black renters compared to

White renters. Defendants’ discriminatory policy or practice of refusing to accept Section 8

vouchers is more likely to exclude and adversely impact Black voucher households than White

voucher households.29




26
   See Exhibit 2, Table 1.
27
   Id.
28
   Id.
29
   Id.


                                                 30
           Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 31 of 42



          68.      When viewed as a percentage of households by race, 13.5% of all Black renter

households in the District use Section 8 vouchers (10,583 of 78,312), while just 0.2% of White

households use Section 8 vouchers (115 of 56,959).30 In other words, Black renters are

significantly more likely to use vouchers, and are significantly more likely to be adversely

affected by landlords who refuse vouchers.

          69.      Each of the ways that Defendants discriminate against Section 8 voucher holders

predictably and actually results in a significantly disproportionate impact on Black households:

                a. First, Defendants’ policy or practice of advertising that it does not accept Section

                   8 vouchers has a disproportionate impact on Black households.

                b. Second, Defendants’ policy or practice of screening Section 8 voucher holders so

                   they may not schedule an apartment showing has a disproportionate impact on

                   Black households.

                c. Third, Defendants’ policy or practice of informing Section 8 voucher holders that

                   they may not use their vouchers at Defendants’ properties has a disproportionate

                   impact on Black households.

          70.      Defendants’ policy or practice has a discriminatory impact on Black households.

Its policy or practice predictably and actually disproportionately harms Black households

because they are more likely to participate in the Section 8 voucher program in the District than

the relevant non-protected group, in this case White households.

          71.      Defendants’ policy or practice does not have a substantial, legitimate,

nondiscriminatory objective. Even if its policy or practice were to have some business purpose,

less discriminatory alternatives are and have been available to Defendants to achieve those



30
     See id.


                                                     31
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 32 of 42



objectives.

       72.     Defendants’ discriminatory behavior has frustrated Plaintiff’s mission by

perpetuating unlawful discrimination. Additionally, Defendants’ actions have caused Plaintiff to

divert substantial time and resources from its usual activities to detecting, investigating, and

counteracting Defendants’ unlawful conduct. Moreover, Defendants’ actions have undermined

the effectiveness of Plaintiff’s tenant assistance programs. Accordingly, Plaintiff has been

injured by Defendants’ discriminatory conduct and has suffered damages as a result.

       73.     Defendants’ conduct was intentional, willful, and made in reckless disregard of

the known rights of others.

                                      COUNT THREE

              DISPARATE IMPACT ON BASIS OF NATIONAL ORIGIN
                      FAIR HOUSING ACT, 42 U.S.C. 3601 et seq.
         D.C. HUMAN RIGHTS ACT OF 1977, D.C. Code § 2-1402.21(a)(1)


       74.     Plaintiff realleges and incorporates by reference all foregoing allegations.

       75.     Defendants’ policy disproportionately impacts Hispanic renters. Defendants’

exclusionary policy of denying housing to voucher holders discriminates against Hispanic

households on the basis of their national origin because its refusal to rent to people with Section

8 vouchers impacts Hispanic residents substantially more than White residents.

       76.     The FHA makes it unlawful to “refuse to sell or rent after the making of a bona

fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or

deny, a dwelling to any person because of … national origin.” 42 U.S.C. § 3604(a).

       77.     Under the FHA it is also unlawful to “make, print, or publish, or cause to be

made, printed, or published any notice, statement, or advertisement, with respect to the sale or




                                                 32
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 33 of 42



rental of a dwelling that indicates any preference, limitation, or discrimination based on …

national origin.” 42 U.S.C. § 3604(c).

       78.       FHA liability may be established based on either or both of two separate and

distinct theories of discriminatory effect: (1) a defendant’s policy or practice “perpetuates

segregated housing patterns” or (2) “actually or predictably results in a disparate impact on [an

FHA-protected group].” 24 C.F.R. § 100.500(a).31

       79.       Under the DCHRA, it is “an unlawful discriminatory practice” to “refuse or fail to

initiate or conduct any transaction in real property” if such a practice is “wholly or partially…

based on the actual or perceived… national origin … of any individual.” D.C. Code § 2-

1402.21(a)(1).

       80.       Under the “Effects Clause” of the DCHRA, D.C. Code § 2-1402.68, “despite the

absence of any intention to discriminate, practices are unlawful if they bear disproportionately on

a protected class and are not independently justified for some nondiscriminatory reason.” Gay

Rights Coalition, 536 A.2d at 29.

       81.       Discriminatory intent is not required to establish liability under the FHA or under

the DCHRA. 24 C.F.R. § 100.500; Gay Rights Coalition, 536 A.2d at 29.

       82.       In 2016, Hispanic households comprised 4% of Section 8 voucher renters while

White households comprised only 1% of Section 8 voucher renters. Accordingly, the disparity

ratio of Hispanic to White voucher users is 4:1.32

       83.       A comparison of renters eligible for Section 8 vouchers demonstrates the

disparate impact on the basis of national origin. Out of all Hispanic renters in D.C., 50.8%



31
   See Robert Schwemm & Cal Bradford, Proving Disparate Impact in Fair Housing Cases After
Inclusive Communities, 19 N.Y.U. J. LEGIS. & PUB. POL’Y 685 (2016).
32
   Exhibit 2, Table 2.


                                                  33
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 34 of 42



(10,158 out of 19,998) are eligible for vouchers, whereas only 16.30% (9,285 out of 56,959) of

White renters are eligible for vouchers.33 In other words, Defendants’ policy or practice of

refusing to accept Section 8 vouchers is 3.12 times as likely to adversely impact Hispanic renters

compared to White renters.

           84.   Defendants’ policy or practice of refusing to accept Section 8 vouchers has a

discriminatory effect on the basis of national origin because it predictably or actually

disproportionately impacts Hispanic households.

           85.   Defendants’ policy or practice does not have a substantial, legitimate,

nondiscriminatory objective. Even if its policy or practice were to have some business purpose,

less discriminatory alternatives are and have been available to Defendants to achieve those

objectives. 24 C.F.R. § 100.500(b).

           86.   Defendants’ discriminatory behavior has frustrated Plaintiff’s mission by

perpetuating unlawful discrimination. Additionally, Defendants’ actions have caused Plaintiff to

divert substantial time and resources from its usual activities to detecting, investigating, and

counteracting Defendant’s unlawful conduct. Moreover, Defendants’ actions have undermined

the effectiveness of Plaintiff’s tenant assistance programs. Accordingly, Plaintiff has been

injured by Defendants’ discriminatory conduct and has suffered damages as a result.

           87.   Defendants’ conduct was intentional, willful, and made in reckless disregard of

the known rights of others.




33
     Id.


                                                  34
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 35 of 42



                                            COUNT FOUR

  DISPARATE IMPACT ON FEMALE-HEADED HOUSEHOLDS WITH CHILDREN
                         FAIR HOUSING ACT, 42 U.S.C. 3601 et seq.
         D.C. HUMAN RIGHTS ACT OF 1977, D.C. Code § 2-1402.21(a)(1)


       88.     Plaintiff realleges and incorporates by reference all foregoing allegations.

       89.     Defendants’ policy of refusing housing vouchers has a disproportionate impact on

two protected classes, female-headed households (basis of sex) and families with children

(familial status). Particularly harmful is Defendants’ impact on the combination of the two

classes: female-headed households with children. Each form of discrimination has a disparate

impact on the basis of a protected class.

       90.     The FHA makes it unlawful to “refuse to sell or rent after the making of a bona

fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or

deny, a dwelling to any person because of … familial status ….” 42 U.S.C. § 3604(a). The FHA

makes it unlawful to “refuse to sell or rent after the making of a bona fide offer, or to refuse to

negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any

person because of … sex ….” 42 U.S.C. § 3604(a).

       91.     It is also unlawful to “make, print, or publish, or cause to be made, printed, or

published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling

that indicates any preference, limitation, or discrimination because of … familial status ….”

42 U.S.C. § 3604(c). The FHA also makes it unlawful to “make, print, or publish, or cause to be

made, printed, or published any notice, statement, or advertisement, with respect to the sale or

rental of a dwelling that indicates any preference, limitation, or discrimination because of …

sex ….” 42 U.S.C. § 3604(c).

       92.     FHA liability may be established based on either or both of two separate and


                                                 35
          Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 36 of 42



distinct theories of discriminatory effect: (1) a defendant’s policy or practice “perpetuates

segregated housing patterns” or (2) “actually or predictably results in a disparate impact on [an

FHA-protected group].” 24 C.F.R. § 100.500.34

         93.     Under the DCHRA, it is “an unlawful discriminatory practice” to “refuse or fail to

initiate or conduct any transaction in real property” if such a practice is “wholly or partially…

based on the actual or perceived ... sex… of any individual.” D.C. Code § 2-1402.21(a)(1).

         94.     Under the DCHRA, it is “an unlawful discriminatory practice” to “refuse or fail to

initiate or conduct any transaction in real property” if such a practice is “wholly or partially…

based on the actual or perceived ... familial status… of any individual.” D.C. Code § 2-

1402.21(a)(1).

         95.     Under the “Effects Clause” of the DCHRA, D.C. Code § 2-1402.68, “despite the

absence of any intention to discriminate, practices are unlawful if they bear disproportionately on

a protected class and are not independently justified for some nondiscriminatory reason.” Gay

Rights Coalition, 536 A.2d at 29.

         96.     Discriminatory intent is not required to establish liability under the FHA or under

the DC HRA. 24 C.F.R. § 100.500; Gay Rights Coalition, 536 A.2d at 29.

         97.     On the basis of sex:

                  a.     A comparison of household composition illustrates the disparate impact.

                         The first comparison is the percentage of voucher households that are

                         female-headed with the percentage that are not female-headed. In the

                         District, more than three-fourths (77%) of voucher households are




34
     See Schwemm & Bradford, supra n.31.


                                                  36
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 37 of 42



                         female-headed.35 The remaining quarter (23%) are not female-headed.

                         The disparity ratio is 3.35. In other words, Defendants’ policy of denying

                         housing to voucher holders is 3.35 times more likely to affect a female-

                         headed household who has a voucher, and is therefore significantly more

                         likely to adversely impact voucher holders on the basis of sex.

                 b.      Viewed another way, there are significantly more female-headed

                         households that are eligible for vouchers than non-female headed

                         households. For the former, 62.27% (46,806 of 75,169) of female-headed

                         households are eligible for vouchers. By comparison, the remaining

                         37.73% (28,363 of 75,169) are non-female headed households eligible

                         for vouchers. The disparity ratio is 1.65 (62.27/37.73). In other words,

                         Defendants’ policy of denying housing to voucher holders is 1.65 times

                         more likely to adversely impact households eligible for vouchers on the

                         basis of sex.36

       98.     On the basis of familial status:

                 a.      In the District, one-fifth (19.91%) of all rental households have children.

                         Twice as many voucher households (40%) have children.37

                 b.      A comparison of household composition illustrates the disparate impact.

                         The comparison is the percentage of renter households with children that

                         are eligible for vouchers compared to renter households with children

                         that are not eligible. In the District, 27.68% (20,808 of 75,169) of rental



35
   Exhibit 2, Table 4.
36
   Id.
37
   Exhibit 2, Table 5.


                                                  37
            Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 38 of 42



                          households with children are eligible for Section 8 vouchers. By

                          comparison, the remaining 13.4% (12,033 of 89,772) of households with

                          children are not eligible for Section 8 vouchers. The disparity ratio is

                          2.07 (27.68/13.4). In other words, Defendants’ policy of denying housing

                          to voucher holders is 2.07 times more likely to adversely impact

                          households that are eligible for vouchers on the basis of familial status.38

           99.    Viewed at the intersection of sex and familial status, female-headed households

with children compromise a disproportionate number of all voucher households and are

disproportionately impacted by anti-voucher policies. While one in seven (13.46%) of all District

renter households are female-headed with children, a disproportionate one in three (37%)

voucher households are female-headed with children. In other words, there are nearly three times

as many female-headed households with children using vouchers.

           100.   Defendant’s policy of refusing Section 8 vouchers has a disproportionate impact

on female-headed households with children compared to other rental households. Defendants’

policy discriminates against female-headed households (basis of sex) and households with

children (basis of familial status) and is particularly harmful to households of both protected

classes.

           101.   Defendants’ policy or practice does not have a substantial, legitimate,

nondiscriminatory objective. Even if its policy or practice were to have some business purpose,

less discriminatory alternatives are and have been available to Defendants to achieve those

objectives.

           102.   Defendants’ discriminatory behavior has frustrated Plaintiff’s mission by



38
     Id.


                                                   38
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 39 of 42



perpetuating unlawful discrimination. Additionally, Defendants’ actions have caused Plaintiff to

divert substantial time and resources from its usual activities to detecting, investigating, and

counteracting Defendants’ unlawful conduct. Moreover, Defendants’ actions have undermined

the effectiveness of Plaintiff’s tenant assistance programs. Accordingly, Plaintiff has been

injured by Defendants’ discriminatory conduct and has suffered damages as a result.

       103.    Defendants’ conduct was intentional, willful, and made in reckless disregard of

the known rights of others.



                                       COUNT FIVE

              DISCRIMINATORY TREATMENT: SOURCE OF INCOME
          D.C. HUMAN RIGHTS ACT OF 1977, D.C. Code § 2-1402.21(a)(1)


       104.     Plaintiff realleges and incorporates by reference all foregoing allegations.

       105.     Defendants’ policy or practice of refusing Section 8 vouchers violates the D.C.

Human Rights Act because it subjects voucher holders to disparate treatment on the basis of their

source of income—their government-subsidized voucher.

       106.     The DCHRA makes it an “unlawful discriminatory practice” to “refuse or fail to

initiate or conduct any transaction in real property” if such a practice is “wholly or

partially…based on the actual or perceived … source of income … of any individual.” D.C.

Code § 2-1402.21(a)(1).

       107.     It is also unlawful to make any “statement…with respect to a transaction, or

proposed transaction, in real property, or financing related thereto” that indicates “any

preference, limitation, or discrimination based on” the “source of income … of any individual.”

D.C. Code § 2-1402.21(a)(5).



                                                 39
         Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 40 of 42



       108.        By definition, source of income includes Section 8 vouchers. D.C. Code §§ 2-

1402.21(a), (e).

       109.        Defendants’ refusal to accept Section 8 vouchers for rental units in its properties

is unlawful discrimination based on the actual or perceived source of income of individuals, in

violation of D.C. Code § 2-1402.21(a)(1).

       110.        Defendants’ advertisements, website screening, and oral statements refusing

vouchers constitute unlawful based on the actual or perceived source of income, in violation of

D.C. Code § 2-1402.21(a)(5).

       111.    Each of the ways that Defendants discriminate against Section 8 voucher

constitutes disparate treatment on the basis of source of income:

           a. First, Defendants’ policy or practice of advertising that it does not accept

               vouchers is disparate treatment of voucher holders.

           b. Second, Defendants’ policy or practice of screening out voucher holders on its

               website is disparate treatment of voucher holders.

           c. Third, Defendants’ policy or practice of telling prospective applicants Defendant

               does not accept vouchers is disparate treatment of voucher holders.

           d. Fourth, Defendants’ blanket policy or practice of rejecting all vouchers is

               disparate treatment of voucher holders.

       112.    Defendants’ discriminatory conduct has frustrated Plaintiff’s mission by

subjecting voucher holders to unlawful discrimination. Additionally, Defendants’ actions have

caused Plaintiff to divert substantial time and resources from its usual activities to detecting,

investigating, and counteracting Defendants’ unlawful conduct. Moreover, Defendants’ actions

have undermined the effectiveness of Plaintiff’s tenant assistance programs. Accordingly,




                                                   40
           Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 41 of 42



Plaintiff has been injured by Defendants’ discriminatory conduct and has suffered damages as a

result.

          113.   Defendants’ conduct was intentional, willful, and made in reckless disregard of

the known rights of others.



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that judgment be entered against

 Defendants as follows:

          a.     Declaring that Defendants’ acts, policies or practices, and statements willfully

                 refusing to accept housing vouchers alleged herein, violate the Fair Housing Act,

                 42 U.S.C. § 3601 et seq., and D.C. Human Rights Act, D.C. Code § 2-1402.21.

          b.     Permanently enjoining Defendants and their agents, subsidiaries, affiliates,

                 employees, successors, and all other persons in active concert or participation

                 with them, from refusing to rent to tenants who participate in the Section 8

                 voucher program on the basis of their source of income;

          c.     Requiring Defendants and their agents, subsidiaries, affiliates, employees,

                 successors, and all other persons in active concert or participation with them, to

                 develop and implement policies, practices, and procedures that do not

                 discriminate against persons protected by federal fair housing laws and the laws

                 of the District of Columbia;

          d.     Awarding Plaintiff all available monetary damages in an amount to be determined

                 at trial, including, but not limited to, compensatory damages, as well as punitive

                 damages in an amount that would punish Defendants for the willful, wanton, and



                                                  41
      Case 1:19-cv-01147-TNM Document 1 Filed 04/22/19 Page 42 of 42



            reckless conduct alleged herein, and that would effectively deter similar conduct

            in the future;

     e.     Awarding Plaintiff reasonable attorney’s fees and costs; and

     f.     Awarding such other relief as the Court deems just and proper.



                                           JURY TRIAL

      Plaintiff requests trial by jury as to all issues in this case.




Dated: _______________                            Respectfully submitted,

                                                  /s/      Heather R. Abraham
                                                  Aderson B. Francois (DC Bar No. 498544)
                                                  Heather R. Abraham (DC Bar. No. 1616335)
                                                      Pro hac vice
                                                  Civil Rights Clinic
                                                  Georgetown University Law Center
                                                  600 New Jersey Avenue NW, Suite 352
                                                  Washington, DC 20001
                                                  (202) 661-6739
                                                  (202) 662-9634 (fax)
                                                  aderson.francois@georgetown.edu
                                                  heather.abraham@georgetown.edu


                                                  /s/       Morgan Williams
                                                  Morgan Williams (DC application pending)
                                                  National Fair Housing Alliance
                                                  1331 Pennsylvania Avenue NW, Suite 650
                                                  Washington, DC 20005
                                                  (202) 898-1661
                                                  mwilliams@nationalfairhousing.org
                                                  Pro hac vice




                                                 42
